Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to  control accessing of the non-volatile semiconductor memory according to the received access commands by scheduling execution of the received access commands for each die based on the temperature of the die measured by the temperature sensor for the die, a preset limit temperature for each die, and access command type of the received access commands.
4.	With respect to dependent claim 2-11 since these claims are depending on claim 1, therefore claims 2-11 are allowable subject matter. 
5.	With respect to independent claims 12, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to control accessing of the non-volatile semiconductor memory via the second interface according to the received access commands by scheduling execution of the received access commands for each die based on a temperature of the die as measured by a temperature sensor on the die, a preset limit temperature for each die, and access command type of the received access commands.
6.	With respect to dependent claim 12-18 since these claims are depending on claim 11, therefore claim 12-18 is allowable subject matter. 
7.	With respect to independent claims 19, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to controlling the accessing of the non-volatile semiconductor memory according to the received access commands by scheduling execution of the received access commands for each die based on a temperature of the die measured by a temperature sensor on the die, a preset limit temperature for each die, and access command type of the received access commands.
8.	With respect to dependent claim 20 since these claims are depending on claim 19, therefore claim 20 is allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Walker et al (US Patent 10,713,156), TAKADA et al (Pub. No.:  US 2018/0090218).
		Walker et al (US Patent 10,713,156) shows temperature sensors on each memory die.
TAKADA et al (Pub. No.:  US 2018/0090218) shows reading process controlled by temperature sensor 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
08/24/2022
/HAN YANG/
Primary Examiner, Art Unit 2824